United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF COMMERCE, NATIONAL
INSTITUTE OF STANDARDS &
TECHNOLOGY, Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1144
Issued: September 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 24, 2015 appellant filed a timely appeal of a March 9, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on January 6, 2015.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 22, 2015 appellant, then a 26-year-old grants management specialist, filed a
traumatic injury claim alleging that on January 6, 2015 she sustained whiplash and lower back
and neck injuries due to an automobile accident while traveling to the airport on temporary duty.
In support of her claim, appellant submitted a January 6, 2015 accident exchange form
from the Washington Area Metropolitan Airports Authority Police Department containing
information on appellant and the other driver involved.
A January 7, 2015 verification of treatment form by Dr. Charles M. Hensgen, a Boardcertified family medicine practitioner with Kaiser Permanente, reports that he treated appellant
that day for low back and neck pain. The cause of injury was listed as a motor vehicle accident
involving appellant. Dr. Hensgen released her to return to work on January 12, 2015.
OWCP also received verification of treatment from progress notes dated January 7, 12,
15, and 20, 2015 by Dr. Stephanie D. Brown, a Board-certified family medicine practitioner, also
with Kaiser Permanente, for treatment of low back and neck pain. The history of injury in the
January 7, 2015 progress notes included “Motor vehicle accident with neck pain.” Dates of
release to work noted on the forms included January 14, 20, and 23, 2015.
On February 4, 2015 OWCP received a January 15, 2015 report by Dr. Brown diagnosing
low back pain, and neck pain and noting the cause of the diagnosed conditions as a motor vehicle
accident. In a February 5, 2015 verification of treatment form, Dr. Brown reported that appellant
received medical treatment and indicated that appellant could return to work that day.
By letter dated February 6, 2015, OWCP informed appellant that the evidence of record
was insufficient to establish her claim. Appellant was advised as to the medical and factual
evidence required and was given 30 days to provide the requested information.
On February 10, 2015 OWCP received a January 7, 2015 report by Dr. Hensgen
diagnosing low back and neck pain due to a motor vehicle accident. Dr. Hensgen diagnosed a
whiplash injury as the result of her automobile accident. By way of history, he noted that
appellant’s car skidded on a patch of ice while going into the garage at Reagan National Airport
and struck another car. Dr. Hensgen noted that appellant had paresthesia in her feet and hands
and pain everywhere. A physical examination revealed decreased neck and right shoulder range
of motion and right shoulder spasm and tenderness.
On March 3 and 5, 2015 OWCP received a February 5, 2015 report by Dr. Brown who
diagnosed a bulging disc based on a review of a January 27, 2015 magnetic resonance imaging
(MRI) scan. Under impression, Dr. Brown reported a L4-5 disc bulge and L3-4, L4-5, and L5S1 mild facet arthrosis.
On March 3, 2015 OWCP received reports dated February 10 and 12, 2015 by Dr. Zhen
Xu, an examining Board-certified physiatrist to whom appellant was referred by Dr. Brown. In
both reports, Dr. Xu reported that appellant was seen for lower back complaints, intermittent
constant sharp aching, muscle tightness, and muscle spasm since January 7, 2015. He identified
low back pain and lumbar disc herniation as appellant’s active problem list. Dr. Xu also
2

reviewed the January 27, 2015 lumbar MRI scan. In the February 10, 2015 report, he diagnosed
mild facet arthropathy and disc herniation under assessment. Dr. Xu recommended referral for
pain management.
On March 4, 2015 OWCP received a January 7, 2015 MRI scan by Dr. Richard Haar, a
Board-certified radiologist, revealing decreased lordosis, trace thoracolumbar spine curvature,
convex right, and an otherwise unremarkable study without confirmed compression fracture.
By decision dated March 9, 2015, OWCP denied appellant’s claim on the basis that she
failed to establish fact of injury. It found that there was no medical evidence containing a
diagnosed medical condition causally related to the January 6, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
2

5 U.S.C. § 8101 et seq.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).

3

compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
OWCP accepted that appellant was involved in an automobile accident on January 6,
2015 in the performance of duty. It denied her claim on the basis that she failed to establish that
she sustained an injury as a result of the accepted incident. The issue before the Board is
whether she submitted sufficient medical evidence to establish that the employment incident
caused an injury as defined under FECA. The Board finds that appellant failed to establish a
diagnosed medical condition causally related to the accepted January 6, 2015 incident.
Appellant provided verification of treatment forms and reports from Drs. Brown,
Hensgen, and Xu. In a January 7, 2015 report, Dr. Hensgen diagnosed low back and neck pain
which he attributed to the January 6, 2015 automobile accident. Similarly, Dr. Brown, in
January 7 and 15, 2015 reports, diagnosed low back and neck pain which she attributed to the
automobile accident on January 6, 2015. These reports lack a diagnosis and medical rationale
explaining the employment relationship. Moreover, the Board has held that pain is generally
considered a symptom and not a firm medical diagnosis.11 Thus, these reports are insufficient to
support appellant’s claim.
Appellant also submitted reports from Dr. Xu dated February 10 and 12, 2015 diagnosing
low back pain, mild facet arthropathy, and lumbar disc herniation. Dr. Xu offered no opinion as
to the cause of the diagnosed conditions. The Board has held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.12 Thus, Dr. Xu’s reports are insufficient to establish appellant’s
claim. As well, Dr. Haar, a radiologist, reported his diagnostic findings without mention of
causation.
The MRI scans alone are insufficient to establish the claim as the diagnostic studies did
not address causal relationship.
To establish a firm medical diagnosis and causal relationship, appellant must submit a
physician’s report that addresses the January 6, 2015 employment incident and how it caused or
aggravated the diagnosed conditions.13 OWCP advised appellant that it was her responsibility to
9

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

P.S., Docket No. 12-1601 (issued January 2, 2013); J.W., Docket No. 11-1475 (issued December 7, 2011);
Robert Broome, 55 ECAB 339 (2004).
12

A.D., 58 ECAB 149 (2006); Conard Hightower, 54 ECAB 796 (2003).

13

Michael S. Mina, 57 ECAB 379 (2006); Michael E. Smith, 50 ECAB 313 (1999).

4

provide a comprehensive medical report which described her symptoms, test results, diagnosis,
treatment, and the physician’s opinion, with medical reasons, on the cause of the diagnosed
condition. Appellant failed to submit appropriate medical documentation in response to
OWCP’s request. As there is no probative, rationalized medical evidence addressing how her
claimed medical condition was caused or aggravated by the January 6, 2015 employment
incident, she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish an injury causally related to the
accepted January 6, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 9, 2015 is affirmed.
Issued: September 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

